DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected laminate 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/18/2022.

Applicant's election with traverse of laminate 1 in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground that JP 11-82822 cited by the Examiner does not disclose or suggest a fluororesin layer formed from a fluororesin having a fuel permeability coefficient of 2.0 g-mm/m7/day or lower.  This is not found persuasive because Kuwajima et al (WO 2015072491, cited in IDS,  teaches such property (see Rejection below).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et al (WO 2015072491, cited in IDS, cited here with identical US 20160288461).

a fluororubber layer (A); and a fluororesin layer (B) stacked on the fluororubber layer (A), the fluororubber layer (A) being a layer formed from a fluororubber composition, the fluororubber composition containing a fluororubber (a1) and a basic multifunctional compound the fluororesin layer (B) being formed from a fluororesin (b1) having a fuel permeability coefficient of 2.0 g·mm/m2/day or lower (see claim 1).
Regarding compound (a2), Kuwajima teaches the fluororubber composition may contain, as an acid acceptor or a compounding agent for improving the bonding between the fluororubber layer (A) and the fluororesin layer (B), phosphates of metals in the group II of the Periodic table, basic phosphites at amount of 5 parts by mass or less (see 0119-0120).

Regarding claim 2, Kuwajima does not teach fluororesin (a1). However, instead, the reference teaches component (a2).

In reference to claim 5, Kuwajima discloses the fluororubber composition contains a peroxide vulcanizing agent (see claim 3).

Regarding claims 7 and 8, Kuwajima discloses laminates there the fluororubber layer (A) is stacked on both sides of the fluororesin layer (B) (see claim 10) or the fluororesin layer (B) is stacked on both sides of the fluororubber layer (A) (see claim 11).

In reference to claim 11, Kuwajima discloses the fluororesin (b1) is at least one selected from the group consisting of polychlorotrifluoroethylene, a chlorotrifluoroethylene-containing copolymer, and a 

Kuwajima discloses that in the laminate the fluororubber layer (A) and the fluororesin layer (B) are preferably vulcanization-bonded (see 0180).

Although Kuwajima clearly discloses a phosphorus containing compound, the reference does not teach it in Examples.

A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in the art to use phosphates and phosphites in Kuwajima’s composition, since it clearly named in the reference. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima as applied to claims 1-2, 5-8 and 11 above, and further in view of Araki et al (US 20030194564), cited in  IDS.

Kuwajima fails to teach a phosphine.

Araki teaches a laminate comprising a layer of the fluorine-containing adhesive and a layer of a fluorine-containing ethylenic polymer (see claim 29).



Araki teaches such vulcanizing agent as organic peroxides and a vulcanizing accelerator, which can be represented by organic phosphoric compounds such as phosphine and phosphite (see 0134).
Specifically, triphenylphosphine and  tributylphosphite are named (see 0136).
Note that Kuwajima teaches the presence such additives as a vulcanizing agent, a vulcanization aid, a co-vulcanizing agent and a vulcanization accelerator (see 0125).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use triphenylphosphine or  tributylphosphite as vulcanization accelerator, since they are known materials based on their suitability for its intended use.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of U.S. Patent No. 10421257 in view of Araki et al (US 20030194564)
U.S. Patent No. 10421257 claims the following:
1.  A laminate comprising: a fluororubber layer (A);  and a fluororesin layer (B) stacked on the fluororubber layer (A), the fluororubber layer (A) being a layer formed from a fluororubber composition, the fluororubber composition containing a fluororubber (a1), a peroxide vulcanizing agent, and a basic multifunctional compound, the fluororesin layer (B) being formed from a fluororesin (b1) having a fuel permeability coefficient of 2.0 g*mm/m2/day or lower, wherein the fluororesin (b1) is at least one selected from the group consisting of polychlorotrifluoroethylene and a 
chlorotrifluoroethylene (CTFE)-containing copolymer, wherein the CTFE-containing copolymer includes a CTFE unit, a TFE unit, and a monomer (a) unit derived from a monomer (a) copolymerizable therewith, wherein the monomer (a) is at least one selected from the group consisting of perfluoro (alkyl vinyl ether) (PAVE)and hexafluoropropylene (HFP).

7.  The laminate according to claim 1, wherein the fluororubber layer (A) is stacked on both sides of the fluororesin layer (B). 
 
 8.  The laminate according to claim 1, wherein the fluororesin layer (B) is stacked on both sides of the fluororubber layer (A).

11.  The laminate according to claim 1, wherein the fluororubber layer (A) and the fluororesin layer (B) are vulcanization-bonded to each other.

U.S. Patent No. 10421257 fails to teach a phosphine.

A laminated article which is a three-layered laminated article comprising: 
Araki teaches a laminate comprising a layer of the fluorine-containing adhesive and a layer of a fluorine-containing ethylenic polymer (see claim 29).

Araki discloses that the fluorine-containing adhesive can be represented by fluoroelastomer (see 0133).

Araki teaches such vulcanizing agent as organic peroxides and a vulcanizing accelerator, which can be represented by organic phosphoric compounds such as phosphine and phosphite (see 0134).
Specifically, triphenylphosphine and tributylphosphite are named (see 0136).
Note that U.S. Patent No. 10421257 teaches the presence such additives as a vulcanizing agent, a vulcanization aid, a co-vulcanizing agent and a vulcanization accelerator (see 14:25).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945),  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use triphenylphosphine or  tributylphosphite as vulcanization accelerators, since they are known materials based on their suitability for its intended use.





6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765